Case 1:13-cv-00151-JPB-JPM Document 712-1 Filed 11/13/18 Page 1 of 5 PageID #:
                                  20187


                        Exhibit A- Documents Expected To Be Used

                                                 Document
1.     Depositions taken of all Plaintiffs and Defendants witnesses
2.     Deposition Exhibits of all Plaintiffs and Defendants
3.     JD Edwards data, including e-mails
4.     All Districts for all years 2009-2017 COS and OFN Detail (likely use one as an example)
5.     Brady Summary of Calculations
6.     Westin Account Descriptions and Actual COS 2009-2011
7.     ALL KPMG Audits, Records, Reviews, Reporting’s and Findings
8.     Mark West Contract Audit
9.     Energy Trading Corporate Roadmap
10.    Piccirilli’s Planned Rates and Business Plan
11.    Actual COS Deductions
12.    G&C Budgets, all years, all districts (Plaintiff will likely use one as an example)
13.    Budget Summaries, all districts, all years (Plaintiff likely will use one as an example)
14.    EPC Database 158822
       March 2018 “Payment Database” (2.5 million record)
15.    EPC Database 158824
       2008-2017 Royalty interest/well/leases
16.    EQT Energy 039060 COS Actuals/Categories all years
17.    Gathering COS Data all years Business Plans All Districts (Plaintiff likely will use one as
       an example)
18.    2009-2015 Gathering Rates (Brenton Marcellus)
19.    2009-2018 Gathering Rates Weilman
20.    Plaintiffs’ Expert Reports, CS’s and accompanying exhibits, Data and Summaries of
       Damage and Charges and Opinions
21.    EQT’s Adopted Business Ethics Document
22.    SEC Rules for Accurate Accounting (Sarbanes-Oxley) with FCPA Rules for Accounting
23.    Plaintiffs’ and Class Members summaries and records of other producers not taking
       deductions
24.    Defendants leases where Defendants took deductions based on Defendants individual
       training and instruction
25.    2008 G&C Budget
26.    Bryan Blose (KPMG Alerts)
27.    Ernst 1455359
28.    Both JD Edwards database productions
29.    Plaintiffs’ Remittance Statements / Leases for Plaintiffs and Plaintiffs’ Class Member
       Witnesses
30.    EQT Executive Compensations
31.    EQT Leasing
32.    Qualifications for Land Lease Supervisor
33.    Code of Business Conduct and Ethics
34.    EQT Midstream Partners Website
35.    EQT Website Information
Case 1:13-cv-00151-JPB-JPM Document 712-1 Filed 11/13/18 Page 2 of 5 PageID #:
                                  20188


36.    EQT Analyst Presentations
37.    EQT Ownership Structures
38.    EQT Drop Analysis
39.    EQT Corporate 10K, 8K, and subsidiaries 2007-2017
40.    EQT Corporate Officers and Organization Charts
41.    Gas Gathering Agreements
42.    EQT Midstream Partners 8K, 10K, S1s, and Prospectus
43.    EQT Gatherings Sales Agreements
44.    EQT Business Plans
45.    Business Plans and Operational and Budget Plans
46.    EQT Gathering Rate Analysis
47.    Maps of EQT Systems, Hubs, and Processing
48.    Piccirilli COS Rates
49.    EQT Suspense Codes
50.    Lease Categorizations per Court and Per Review
51.    Lease Deductions Terms
52.    Lease Deduction Decision Records (yes/no)
53.    Plaintiffs’ Experts Calculations of Damages by not allowing reasonably the best prices and
       summarization of same
54.    Plaintiffs’ Experts Calculation of Damages by taking Deductions and Summarization of
       Same
55.    Plaintiffs’ Experts Calculation of Severance Taxes Wrongfully Taken and Summarization
       of the same
56.    Lease Terms
57.    Data and Documents of Plaintiffs’ Experts Supporting their Opinions
58.    List of Deductions deemed unreasonable &/or not actually incurred
59.    Letter to Royalty Owners from EQT 7/31/2007
60.    Brochure to Royalty Owners from Equitable Production
61.    Severance Tax Documents Showing Amount Taken
62.    Demonstrative Aids including remittance statements
63.    Revised Remittance statements
64.    Remittance Statements tied to EQT Payments Database
65.    JD Edwards Database Productions by Defendants
66.    Spreadsheets showing documents calculations of EQT Volume, Price, Deductions (direct
       and indirect)
67.    Land Administration Procedure Manual
68.    Plaintiff Leases, remittance statements, well records
69.    Photos &/or diagrams and drawings showing oil and gas drilling, gathering, processing, and
       transportation
70.    Categories of Leases (as ruled on by Court)
71.    EQT Financial Documents from 10ks and 8ks
72.    EQT Documents re: Employees
73.    EQT Employment Contracts/Benefits
74.    Board of Directors Minutes
75.    Allocation of Cost Documents
Case 1:13-cv-00151-JPB-JPM Document 712-1 Filed 11/13/18 Page 3 of 5 PageID #:
                                  20189


76.    Partners Expense and Cost (allocation)
77.    Email Between Pat O’Brien and Joe Piccirilli
78.    Email Between Varner and Mazur 6/14/2014 (with Attached List of Deductions)
79.    Email Between Cress and Robinson 12/16/2010
80.    Email between Paul Schmidt and Lloyd Johnson
81.    Price Mixed Indexes
82.    PSC LUF Analysis
83.    Search Terms Database
84.    Rates Modifier COS – Reasonable / Unreasonable
85.    SG&A Definition
86.    Accounting Standards including GAAP
87.    Cross Reference Files Cross Tables
88.    Email Between O’Brien and Omasits et al., 6/12/2013
89.    Lease “Reasonable Discretion”
90.    2017 EQT Lease Scheduling
91.    B1-B4 Documents
92.    Toia Documents Regarding Variances
93.    Email Between Prelipp and Stout 9/3/2013
94.    Email Between Hoch and Crites 4/13/2009
95.    Email Between Heilmann and White
96.    Email Between Legal and Heilmann 6/6/2011
97.    Email Between Hahn and Atkinson 1/14/2013
98.    Email Between Parsons and Heilmann 4/14/2011
99.    Email Between Chikes and Ranson 12/3/2013
100.   Email Between Heilmann and White 2/29/2012
101.   Email Between Madey and Arkeketa 7/1/2014
102.   EQT Policy 8/15/2014
103.   Email Between Wolford and Heilmann 6/17/2013
104.   Email Between Forbrith and Thompson 3/13/2012
105.   Email Between Best and Crites 9/23/2010
106.   Email Between Ranson and Prelipp 5/12/13
107.   West Virginia Fairness and Royalty Act
108.   Email Between Sukhia and Mazur 11/24/2014
109.   Email Between Lee and Mazur 10/14/2014
110.   Email Between Mazur and Lee 10/14/2014
111.   KPMG Documents / Audit Documents / Index
112.   Officer Director Chart
113.   Reasonable Discretion Sample
114.   Emily Goodwin Kime’s lease database, categorizations and spreadsheets of leases
115.   FERC 436 Documents and Filings and EBB Pipeline Information regarding Mobley, TCO,
       Equitrans, Index of Customers from TCO and FERC associated with Smithfield-Mobley
       receipt point 642824, TCO Navigator, www.columbiapipelineinfo.com Rate Schedules
       FTS, STS-1, ITS and NOFT, Commissioner’s Orders, relevant PSCT filings, Firm Rate
       Filings maintained by FERC
116.   FERC GAS TARIFF
Case 1:13-cv-00151-JPB-JPM Document 712-1 Filed 11/13/18 Page 4 of 5 PageID #:
                                  20190


       First Revised Volume No. 1 of Equitrans, LP filed with Federal Energy Regulatory
       Commission
117.   SG&A Documents as to Accounts of and how allocated
118.   EQT Organizational Charts
119.   EQT Incentive Plans
120.   Employee Business Plans
121.   Videos of Depositions
122.   Photographs of Oil and Gas Facilities
123.   Invoices and charges to EQT or other charges incurred by EQT which were included in the
       buckets of charges which were charged to gathering as recorded in JD Edwards
124.   10K Signatures of EQT Officers
125.   Midstream Profits SEC Filings
126.   EQT and Financial Management Phone Calls
127.   EQT Complaint Files Manual
128.   Affidavits of Justin Friend, Ala Tolman, Bryant Bowman
129.   Demonstrative Aids including summaries of data, documents, and damages
130.   Demonstrative Aids demonstrating the oil and gas industry and the elements of producers
       extracting, metering, gathering, processing, removing liquids, selling them, storing and
       selling oil and gas
131.   Demonstrative Aids showing the various steps of EQT’s organization and corporate
       structure combined with their financial, hedging, swaps, operating and maintenance,
       depreciation, capitalization, profits, taxes and taxation, reporting requirements to the public,
       private and lessors and all duties and obligations to lessors
132.   Demonstrative Aides / Deducts
133.   Re: Sales (Hedges / Swaps) ref. bates #: 0330928-927; 0330944; 0336940; 0330944;
       0331188; 1076380-388; 128288; 130507; 03892; 0591915; 03162010; 1855640; 1089770;
       1089773; 1855642; 1080249; 1076869; 0330530-531; 0330799-801; 0330802-804
134.   Amended Complaint – The Kay Company et. al. v. Equitable Production Company, a
       qualified PA Corporation et. al. Civil Action No. 2:06-0612 US Dist. Court Southern
       District of West Virginia
135.   EQT Website
136.   EQT Brochure
137.   Deduct Brochure
138.   EQT Ethics (SEC)
139.   Royalty Interest Type Codes and Descriptions
140.   BASE Contract Energy -> Production
141.   2008 EQT Midstream Brochure
142.   Brochure Rate – EQT Royalty Reference Guide for Royalty Owners
143.   Complaints (EQT Lessors)
144.   CSR Reference Guide
145.   Deduct Procedures
146.   District Codes
147.   EQT Roadmap
148.   Plaintiffs reserve the right to supplement their list given defendants late disclosure of
       documents and information in this case
Case 1:13-cv-00151-JPB-JPM Document 712-1 Filed 11/13/18 Page 5 of 5 PageID #:
                                  20191


149.   Plaintiffs reserve the right to supplement based on defendants’ witness lists, document lists,
       and further depositions
150.   Plaintiffs reserve the right to identify rebuttal exhibits
151.   Plaintiffs reserve the right to review and present any of the documents produced by
       Defendants in discovery
